Citation Nr: 9911402	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-10 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1989 to 
February 1993.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1996 determination of the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO), wherein the RO granted claims of service connection for 
eczema and fracture of the left foot, and denied service 
connection for a bilateral knee disorder.  

The veteran appealed the issues of a compensable evaluation 
for the residuals of the left foot fracture and the denial of 
service connection for a bilateral knee disorder.  The 
veteran withdrew the left foot increased evaluation claim 
following the hearing officers decision in July 1998; and 
therefore, this claim is no longer before the Board.  
38 C.F.R. § 20.204 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The probative evidence of record does not show that the 
veteran's bilateral knee arthralgia, noted during service, is 
related to the current diagnoses of tendonitis and 
patellofemoral syndrome.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the examiner noted 
bilateral intermittent knee arthralgia in the December 1992 
report of medical history at separation.  The examiner also 
noted that the veteran had not been seen for the knee 
arthralgia.  The December 1992 report of medical examination 
shows a normal clinical evaluation for the lower extremities.  

The postservice medical evidence shows that the veteran was 
seen for complaints of knee pain in April 1996.  The VA 
examiner indicated in the outpatient report that the veteran 
had a history of accelerated degenerative joint disease and 
no history of trauma.  The diagnosis was degenerative joint 
disease of both knees.  A May 1996 VA outpatient report shows 
complaints of constant right knee pain and crepitus.  A 
May 1996 X-ray report of both knees was within normal limits.  

In a September 1996 VA examination, the veteran reported that 
he had begun having knee pain towards the end of his service 
with cracking and popping, and that two years earlier the 
pain had worsened.  On physical examination, the examiner 
found some pain above the superior aspect of the patella and 
crepitus with motion of the knees.  The examiner's impression 
was patellofemoral syndrome.  The X-ray reports show that 
complete and standing views of the knees were within normal 
limits without significant degenerative joint disease.  

The veteran reported that the onset of his knee problems was 
gradual within the last year of service in a July 1997 
personal hearing before a hearing officer.  The veteran 
described his symptoms during service as fairly mild not 
requiring treatment.  He reported first seeking treatment at 
a VA facility following service and current symptoms of 
popping, cracking and throbbing of the kneecaps.  He reported 
that he was currently employed as a correctional officer 
where he is on his feet for eight hours a day.  He reported 
that staying off his feet gives him relief from his knee 
problems.  

A September 1997 private examination report shows that the 
veteran reported knee pain above and below the patellae and 
posteriorly on an intermittent basis, occurring after 
standing or walking for significant periods of time.  The 
examiner noted that the veteran felt that the knee pain was 
service-related, although he did not have pain during 
service.  The examiner also noted that the veteran reported 
some crepitus behind his patella on his last physical 
examination in service.  On physical examination, there was 
crepitus of the patellofemoral joint exacerbated by deep knee 
bending.  The examiner's impression was tendinitis of both 
knees.  

The November 1998 Veterans Health Administration (VHA) 
opinion obtained by the Board shows that following a review 
of the veteran's medical records, the VA physician opined 
that the veteran could have patellofemoral syndrome with 
patellar tendinitis of the knees, both conditions of which 
are common in young athletic persons.  

A March 1999 VHA opinion shows that the VA physician reviewed 
the veteran's statements regarding carrying heavy equipment 
during service, the service medical records, and the knee 
treatment in 1996.  It was the opinion of the physician that 
patellofemoral syndrome in the absence of any physical 
findings and in the presence of an activity which was likely 
to put very large stresses on the knees during an eight hour 
shift, cannot of itself be attributed to a particular event 
or series of events on active duty.  The physician further 
opined that the veteran's diagnosis could be attributed much 
more to the daily stresses of his activities as a 
correctional officer than to any distant past activities 
during active service.  

Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is "plausible" is 
required in order for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 504; Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  See Block v. Brown, 7 Vet. 
App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  

Further, for the showing of chronic disease in service, there 
are required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.





Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The Board notes that 38 U.S.C.A. § 1154(b) only 
pertains to what may have occurred during combat in service; 
medical evidence of a nexus between the current disability 
and the disease or injury in combat is still required for a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).

Analysis

Initially, the Board finds that the veteran's claim for 
service connection for a bilateral knee disorder is well 
grounded.  The service medical records show a finding of 
bilateral knee arthralgia.  The lay testimony of the veteran 
is competent to provide a nexus between his symptoms of 
inservice knee pain and his present disorder on the basis of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997); see also Falzone v. Brown, 8 Vet. 
App. 403, 405 (1995).  The September 1996 VA examination 
report contains a current medical diagnosis of patellofemoral 
syndrome.  

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a).  
There is no indication from the record that additional 
evidence is outstanding or that evidence has not been 
obtained.  Moreover, the record contains a VA examination 
report with respect to the veteran's knee disorder.  

The Board also notes that two VHA opinions were obtained by 
the Board in order to ascertain the relationship between the 
veteran's inservice knee complaints and a current knee 
disorder.  See 38 C.F.R. § 20.901(a) (outlining the Board's 
authority to obtain medical opinions from Veterans Health 
Administration of the VA).  Accordingly, no further 
development is indicated with respect to VA's duty to assist 
in developing facts pertinent to the veteran's claim.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
bilateral knee disorder.  The Board notes that the only 
medical evidence expressing a relationship between the 
veteran's current diagnosis of patellofemoral syndrome and 
the notation during service of bilateral intermittent knee 
arthralgia, is against the claim.  The March 1999 VA medical 
opinion found that patellofemoral syndrome could not be 
attributed to a particular event or series of events during 
service in absence of any physical findings.  The physician 
further opined that it is much more likely that 
patellofemoral syndrome was attributable to the veteran's 
current employment activities, rather than active service.  

The evidence in support of the veteran's claim consists of 
his statements that he has had knee pain since service and 
that the pain is related to his inservice activities.  The 
Board notes that the veteran is competent to relate 
continuing bilateral knee pain because it concerns features 
or symptoms of a disorder.  Falzone, 8 Vet. App. at 406.  
However, where the determinative issue is medical in nature, 
such as causation, competent medical evidence is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

The Board finds that the March 1999 VA medical opinion 
regarding the etiology of veteran's patellofemoral syndrome 
outweighs the veteran's statements regarding the continuity 
of his knee pain symptomatology.  The VA medical opinion 
shows that the medical evidence of record did not indicate 
that there was anything specifically wrong with the knees, 
other than pain and tenderness to compression of the kneecap 
on VA examination in September 1996 and on private 
examination in July 1997.  

The VA medical opinion is corroborated by the medical 
evidence of record, which shows that the veteran did not seek 
treatment until 1996.  The VA physician opined in this regard 
that the veteran's current diagnosis was more likely related 
to his current employment.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Based upon a full 
review of the record, the Board finds that the evidence is 
not so evenly balanced as to require application of the 
benefit of the doubt in favor of the veteran's claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


